Case 2:19-cv-06906-VAP-GJS Document 24 Filed 10/10/19 Page 1 of 2 Page ID #:143



    1     LAWRENCE M. HADLEY - State Bar No. 157728
          lhadley@glaserweil.com
    2     JUSTIN P. THIELE - State Bar No. 311787
          jthiele@glaserweil.com
    3     GLASER WEIL FINK HOWARD
            AVCHEN & SHAPIRO LLP
    4     10250 Constellation Boulevard, 19th Floor
          Los Angeles, California 90067
    5     Telephone: (310) 553-3000
          Facsimile: (310) 556-2920
    6
          CARTER LEDYARD & MILBURN LLP
    7     John M. Griem, Jr. (admitted pro hac vice)
          griem@clm.com
    8     2 Wall Street
          New York, New York 10005
    9     (212) 732-3200
   10     Attorneys for Defendants
          Museum of Dream Space, LLC, and Dahoo American Corp.
   11
                                UNITED STATES DISTRICT COURT
   12
                               CENTRAL DISTRICT OF CALIFORNIA
   13
                                          WESTERN DIVISION
   14
          TEAMLAB, INC., a Japanese                    CASE NO.: 2:19-cv-06906-VAP-GJS
   15     corporation,
                                                       Hon. Virginia A. Phillips
   16                       Plaintiff,
                                                       DEFENDANTS’ NOTICE OF
   17     v.                                           ERRATA RE PROPOSED ORDER
                                                       IN CONNECTION WITH MOTION
   18     MUSEUM OF DREAM SPACE, LLC, a                TO DISMISS
          California limited liability company, and
   19     DAHOO AMERICAN CORPORATION,                  DATE:   November 4, 2019
          an Illinois corporation,                     TIME:   2:00 pm
   20                                                  COURTROOM: 8A
                            Defendants.
   21                                                  TRIAL DATE:        Not set.
   22

   23

   24

   25

   26

   27

   28


                           DEFENDANTS’ NOTICE OF ERRATA RE PROPOSED ORDER
1725426
Case 2:19-cv-06906-VAP-GJS Document 24 Filed 10/10/19 Page 2 of 2 Page ID #:144



    1           On October 7, 2019, Defendants Museum of Dream Space, LLC and Dahoo
    2     American Corporation (collectively “MODS” or “Defendants”) filed their Motion to
    3     Dismiss Pursuant to Rule 12(b)(6). Defendants inadvertently neglected to attach a
    4     proposed order pursuant to Local Rule 52-4.1. By this Notice of Errata, Defendants
    5     hereby respectfully submit a proposed order in connection with their Motion to
    6     Dismiss and regret any inconvenience caused to the Court or the parties.
    7

    8

    9
          Dated: October 10, 2019
                                                 GLASER WEIL FINK HOWARD
   10                                            AVCHEN & SHAPIRO LLP
   11
                                                 /s/ Justin Thiele
   12

   13
                                                 Lawrence M. Hadley
                                                 Justin Thiele
   14                                            10250 Constellation Blvd., 19th Floor
   15
                                                 Los Angeles, CA 90067
                                                 (310) 553-3000
   16                                            lhadley@glaserweil.com
   17                                            jthiele@glaserweil.com

   18                                            CARTER LEDYARD & MILBURN LLP
   19
                                                 John M. Griem, Jr. (admitted pro hac vice)
   20                                            2 Wall Street
   21                                            New York, New York 10005
                                                 (212) 238-8659
   22                                            griem@clm.com
   23

   24

   25

   26

   27

   28

                                                  1
                           DEFENDANTS’ NOTICE OF ERRATA RE PROPOSED ORDER
1725426
